Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 12/13/2021.
Claims 1, 10 and 26-43 are pending. Claims 2-9 and 11-25 have been canceled. Claims 26-43 are new. Claims 1 and 10 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-36 and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 26, 34-36, 38-39, 42 compares dimensions, e.g. thicknesses and widths, of various features claimed lacks adequate support. The specification does not provide detailed 
More specifically, 
Claim 26 reciting “a thickness of the second circuit pattern layer most adjacent to the conductive structure is greater than thickness of other second circuit pattern layers” lacks adequate support.
Claim 34 reciting “a width of a portion of the through vias in the intermediate layer is less than a width of the first inner via” lacks adequate support.
Claim 35 reciting “a thickness of the first portion of the first dielectric layer is less than a thickness of the intermediate layer” lacks adequate support.
Claim 36 reciting “ the thickness of the first portion of the first dielectric layer is less than a depth of the first inner via” lacks adequate support.
Claim 38 reciting “a depth of the first inner via is greater than a thickness of the intermediate layer” lacks adequate support.
Claim 39 reciting “a width of a portion of the through via in the intermediate layer is less than the width of the first inner via” lacks adequate support.
Claim 42 reciting “ a thickness of the first circuit pattern layer of the conductive structure is greater than a thickness of the second circuit pattern layer of the redistribution structure” lacks adequate support.
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 reciting “the through via has a taper shape with a taper direction adjacent to the distribution structure” renders the claim indefinite because it is unclear what constitutes “a taper direction adjacent to the distribution structure”. How is the taper direction defined to be “adjacent” to the distribution structure.
Claim 40 reciting “the second inner via has a taper shape with a taper direction away from the lower surface of the conductive structure” renders the claim indefinite because “the lower surface” lacks antecedent basis. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 26-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0380210 A1 (Lin) in view of Yamaguchi et al. 2002/0180015 A1 (Yamaguchi).

    PNG
    media_image1.png
    770
    1346
    media_image1.png
    Greyscale

In re claim 1, Lin discloses (e.g. FIGs. 1, 8A, 8B) a wiring structure, comprising:
a semiconductor assembly including: 
	an module including at least one semiconductor element 500 (see FIG. 1); and
	a redistribution structure (see FIG. 8B above) electrically connected to the module;
a conductive structure (see FIG. 8B annotated above) including a plurality of dielectric layers 422 and a plurality of first circuit pattern layers 424; and
at least one through via (via on right side in FIG. 8A-8B) extending through the conductive structure and electrically connecting the conductive structure to the redistribution structure of the semiconductor assembly;
wherein the conductive structure includes a first inner via (via in layer 422) disposed between and electrically connecting the plurality of first circuit pattern layers 424, and the first inner via has a taper shape with a taper direction away from the redistribution structure.

However, Yamaguchi teaches a semiconductor package comprising a module including semiconductor devices 9 mounted on a wiring structure 6, wherein the semiconductor devices are encapsulated by an encapsulating resin 89 to protect the devices and improve reliability (¶ 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an encapsulant to encapsulate Lin’s semiconductor elements 500 above the wiring structure (FIG. 1) so as to improve reliability as taught by Yamaguchi.

In re claim 26, Lin discloses (e.g. see FIG. 8B annotated above) the redistribution structure includes a plurality of second circuit pattern layers (including 124, and portion of 320 above 422) and a second inner via (see via in 122) disposed between and electrically connecting the plurality of second circuit pattern layers 124,320, and a thickness of the second circuit pattern layer (portion of 320 above 422) most adjacent to the conductive structure is greater than thickness of other second circuit pattern layers 124.

In re claim 27, Lin discloses (see FIG. 8B annotated above) further comprising an intermediate layer (one of 422, see FIG. 8B above) between the redistribution structure and the conductive structure, wherein the second circuit pattern layer (320 above 422) most adjacent to the conductive structure includes a first (bottom) surface and a second (top) surface opposite to the first (bottom) surface, the first (bottom) surface is closer to the conductive structure than the second (top) surface is, the redistribution structure includes a first dielectric layer (top 422) covering the second circuit pattern layer (320 above 422) most adjacent to the conductive 

In re claim 28, Lin discloses (see FIG. 8B above) the through via extends through the conductive structure, the intermediate layer and the first dielectric layer, and a first sidewall of the through via in the intermediate layer is substantially aligned with a second sidewall of the through via in the first dielectric layer.

In re claim 29, Lin teaches the claimed through via comprises a portion in the intermediate layer and a portion in the first dielectric layer (see FIG. 8B above). Lin does not explicitly disclose the through via is tapered toward the module.
However, Yamaguchi teaches  (FIG. 1) a module of semiconductor devices 9 mounted on a wiring structure 6, wherein the wiring structure 6 include vias formed in through holes 100, and the through holes 100 are tapered toward the module of semiconductor devices 9 such that the inclined sidewalls of the tapered through holes 100 allow the wirings to be more easily formed in the through holes to ensure reliability of the resulting wiring (¶ 83, 180). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s through via (see FIG. 8B above) in a tapered through hole as taught by Yamaguchi to allow the metallization to be more easily formed in the through hole and thus ensure wiring reliability.

In re claim 30, Lin teaches (see FIG. 8B above) the conductive structure includes an upper surface facing the intermediate layer and a lower surface opposite to the upper surface, the through via extends through the conductive structure from the lower surface to the upper surface, the conductive structure includes a second dielectric layer (one of bottom 422, see FIG. 

In re claim 31, Lin teaches (see FIG. 8B above) the conductive structure includes a core layer 410, and the first inner via is located over the core layer 410.

In re claim 32, Lin teaches (see FIG. 8B above) the conductive structure includes a third inner via (see FIG. 8B annotated above) electrically connecting the plurality of first circuit pattern layers 424 and located below the core layer 410, and the third inner via has a taper shape with a taper direction away from the lower surface of the conductive structure.

In re claim 33, Lin teaches (see FIG. 8B above) the through via having a portion below the core layer 410 and a portion above the core layer 410. Lin does not explicitly disclose a width of the portion below the core layer is greater than a width of the portion above the core layer. However, it would have been obvious to form Lin’s through via to be tapered toward the device module as taught by Yamaguchi detailed in rejection of claim 29 above. As such, it would be obvious to form Lin’s through via such that a width of the portion below the core layer is greater than a width of the portion above the core layer due to the tapered profile.

In re claim 34, Lin teaches (see FIG. 8B above) the through via has a portion in the intermediate layer. Although Lin does not explicitly teach the width of the through via in the intermediate layer is less than a width of the first inner via, it would be obvious to one having ordinary skill in the art to form the inner vias to be wider than the through via to increase current handling in the inner vias to prevent defects. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 

In re claim 35, Lin discloses (see FIG. 8B) a thickness of the first portion of the first dielectric layer is less than a thickness of the intermediate layer (see FIG. 8B above). 

In re claim 36, Lin discloses (see FIG. 8B above) the thickness of the first portion of the first dielectric layer is less than a depth of the first inner via.

    PNG
    media_image2.png
    688
    1098
    media_image2.png
    Greyscale


a semiconductor assembly including: 
	a redistribution structure (see FIG. 8B above) including a first (top) surface and a second (bottom) surface opposite to the first (top) surface;
an module 500 disposed on the first (top) surface of the redistribution structure, and the module including at least one semiconductor element 500 (see FIG. 1); 
a conductive structure (see FIG. 8B annotated above) disposed over the second (bottom) surface of the redistribution structure, and including a plurality of first dielectric layers 422, a plurality of first circuit pattern layers 424 in contact with the first dielectric layers 422 and a first inner via (via in layer 422) disposed between and electrically connecting the plurality of first circuit pattern layers 424; and
at least one through via (via on right side in FIG. 8A-8B) extending through the conductive structure and electrically connecting the conductive structure to the redistribution structure.
Lin does not explicitly disclose an encapsulant encapsulating the semiconductor element.
However, Yamaguchi teaches a semiconductor package comprising a module including semiconductor devices 9 mounted on a wiring structure 6, wherein the semiconductor devices are encapsulated by an encapsulating resin 89 to protect the devices and improve reliability (¶ 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an encapsulant to encapsulate Lin’s semiconductor elements 500 above the wiring structure (FIG. 1) so as to improve reliability as taught by Yamaguchi.


However, Yamaguchi teaches  (FIG. 1) a module of semiconductor devices 9 mounted on a wiring structure 6, wherein the wiring structure 6 include vias formed in through holes 100, and the through holes 100 are tapered toward the module of semiconductor devices 9 such that the inclined sidewalls of the tapered through holes 100 allow the wirings to be more easily formed in the through holes to ensure reliability of the resulting wiring (¶ 83, 180). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s through via (see FIG. 8B above) in a tapered through hole as taught by Yamaguchi to allow the metallization to be more easily formed in the through hole and thus ensure wiring reliability. As such, the tapered through via being tapered toward the top surface would have a taper direction that is different from the taper direction of the inner vias above the core 410.

In re claim 37, Lin discloses (e.g. FIG. 8B above) wherein the first inner via (via in 422 above core 410) has a taper shape with a taper direction away from the redistribution structure. It would be obvious to taper Lin’s through via as taught by Yamaguchi detailed in rejection of claim 10 above. As such, the through via has a taper shape with a taper direction “adjacent to the redistribution structure” (as best understood).

In re claim 38, Lin discloses (e.g. FIG. 8 above) further comprising an intermediate layer (one of 422, see FIG. 8B above) located between the redistribution structure and the conductive structure, wherein a depth of the first inner via is greater than a thickness of the intermediate 

In re claim 39, Lin teaches (see FIG. 8B above) the through via further extends through the intermediate layer to electrically connect the redistribution structure, such that the through via has a portion in the intermediate layer. Although Lin does not explicitly teach the width of the through via in the intermediate layer is less than a width of the first inner via, it would be obvious to one having ordinary skill in the art to form the inner vias to be wider than the through via to increase current handling in the inner vias to prevent defects. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 40, Lin teaches (see FIG. 8B above) the conductive structure includes a core layer 410 and a second inner via (see FIG. 8B annotated above) electrically connecting the plurality of first circuit pattern layers 424 and located below the core layer 410, the first inner via is located above the core layer 410, and the second inner via has a taper shape with a taper direction away from “the lower surface” of the conductive structure.



In re claim 42, Lin discloses (e.g. see FIG. 8B annotated above) a thickness of the first circuit pattern layer 424 of the conductive structure is greater than a thickness of the second circuit pattern layer 124 of the redistribution structure.

In re claim 43, Lin discloses (e.g. see FIG. 8B annotated above) wherein the intermediate layer does not contact the second circuit pattern layer 124 of the redistribution structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 26-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.